EXHIBIT 10.30

 

FIVE YEAR AGREEMENT
BETWEEN

 

(Shareholder)
and
AMERICAN CRYSTAL SUGAR COMPANY
(Company)

 

1.                     PLANTING AND DELIVERY OBLIGATIONS.  Shareholder agrees
during the Initial Term and any Renewal Term hereof to prepare land, plant,
cultivate, harvest and deliver, the number of acres of sugarbeets equal to the
number of Preferred Shares of Company then owned by Shareholder, subject to the
provisions of Sections 2 and 3 of this Agreement.  Company shall not be
obligated to purchase sugarbeets, and Shareholder agrees to destroy prior to
August 15, sugarbeets from all acres planted in excess of that authorized by
Company.  Land to be used for sugarbeet production, cultural and harvest
practice requirements, and other matters shall be specified by annual contract
to be entered into between Company and Shareholder as a supplement to this
Agreement (the “Annual Contract”).  Company hereby reserves the right to
disapprove of any field proposed to be used by a shareholder to grow sugarbeets
if in the judgment of Company the field is not appropriate for sugarbeets due to
disease, soil type, drainage conditions, or other factors.  Shareholder agrees
to abide by any crop rotation policies that may be established by Company. 
Shareholder agrees to comply with policies regarding destruction of damaged or
diseased sugarbeets as established from time to time by Company.

 

2.                     TOLERANCES.  The total number of acres of sugarbeets to
be planted by Shareholder shall be subject to overplant and underplant
tolerances as established from time to time by Company pursuant to this
Agreement.  Shareholder hereby acknowledges and agrees that said tolerances may
be established and/or modified from time to time by Company as determined to be
appropriate to respond to planting, crop conditions, and/or government imposed
marketing allocations.  The initial tolerance and any modification thereof shall
be effective upon communication of the same to Shareholder by Company, and the
Annual Contract shall be deemed amended to the extent of the modified tolerance.

 

3.                     PRORATION.  Company hereby reserves the right to
prorating delivery rights with regard to any crop to be delivered hereunder. 
Any such proration shall be established by Company after a determination by the
Board of Directors that Company may not be able to economically process the
entire crop for any reason, including, but not limited to government imposed
marketing allocations and for a larger than anticipated crop yield.  A proration
shall be communicated to, and applied against, all shareholders of Company on a
uniform and equitable basis as determined by the Board of Directors.  The Annual
Contract shall be deemed modified to the extent of any such proration.

 

4.                     TERM.  The initial term of this Agreement shall be for
the 2003, 2004, 2005, 2006 and 2007 crop years (the “Initial Term”).  This
Agreement shall automatically renew for successive five (5) crop year terms
(“Renewal Terms”) unless one party provides written notice to the other party on
or before August 31 of the final crop year of the then current Initial or
Renewal Term, of such parties intent to terminate this Agreement.  The
provisions of this Agreement that are applicable to the final crop year of the
then current Initial or Renewal Term shall remain in effect following notice of
termination until performance has been completed with respect to such final crop
year.

 

5.                     PAYMENT FOR SUGARBEETS.  Payment for sugarbeets delivered
each crop year shall be made as set forth in this Section 5 (using the
definitions set forth in Section 18).

 

(a)                                  The Gross Beet Payment for sugarbeets
delivered shall be the “per hundredweight value of recovered sugar” multiplied
by the number of hundredweight of “recovered sugar” contained in the sugarbeets
delivered by Shareholder.  Shareholder’s share of “agri-products revenue” will
be added while Shareholder’s share of “operating costs” will be subtracted, both
allocated on a per net ton of sugarbeets delivered basis.  Company reserves the
right to establish for each crop year, a marketing allocation adjustment program
to provide for equitable treatment among shareholders from year to year as a
result of limitations on production due to government imposed marketing
allocations.  The costs and/or adjustments associated with this program will be
used to determine the Gross Beet Payment in a manner consistent with the
program, as approved by the Board of Directors.

 

(b)                                 The following allowances, costs and
deductions, if applicable, will be used in adjusting Shareholder’s Gross Beet
Payment to Shareholder’s Net Beet Payment:

 

(i)                                     Freight And Hauling Allowance Program: 
Company reserves the right to establish for each crop year covered by this
Agreement, a freight and hauling allowance program and in connection therewith
to allocate the cost of the freight and hauling allowance program among
shareholders of Company in a manner consistent with the program as approved from
time to time by the Board of Directors.

 

(ii)                                  Early Delivery Allowance Program:  Company
reserves the right to establish for each crop year, an early delivery allowance
program in partial compensation to shareholders for the delivery of sugarbeets
prior to the commencement of the piling campaign.  The cost of this program will
be shared equally each crop year on a per net ton of sugarbeets delivered basis
by all shareholders who have delivered sugarbeets to Company.

 

(iii)                               Minimum Payment Allowance Program:  Company
reserves the right to establish for each crop year, a minimum payment allowance
program.  The cost of this program will be shared equally each crop year on a
per net ton of sugarbeets delivered basis by all shareholders who have delivered
sugarbeets to Company.

 

(iv)                              Tare Incentive Program:  Company reserves the
right to establish for each crop year, a tare incentive program to encourage
growers to reduce tare.  The cost of this program will be allocated among
shareholders of Company in a manner consistent with the program, as approved by
the Board of Directors.

 

(v)                                 Unit Retain:  A unit retain  may be declared
by the Board of Directors and the amount of such unit retain shall be deducted
from the final payment to be made for sugarbeets, and Company may deduct the
estimated unit retain from the periodic payments to be made pursuant to Section
6 of this Agreement.  The Board of Directors may estimate an amount of unit
retain to be declared prior to its declaration.  Company reserves the right to
determine the tax treatment of any unit retain at a date subsequent to the date
that the amount of the unit retain is declared by the Board of Directors. 
Shareholder consents to the provisions of Company’s Bylaws with respect to the
tax treatment to Shareholder of unit retains.

 

(c)                                  Company reserves the right to establish for
each crop year, a program to discourage late harvest by shareholders.  The
charges associated with this program will be allocated among shareholders in a
manner consistent with the program, as approved by the Board of Directors and
will be reflected as an adjustment to one or more of the payments to be made to
shareholder under this Agreement.

 

6.                     PAYMENT SCHEDULE.  Payment for sugarbeets delivered shall
be made as follows:

 

(a)                                  An initial payment shall be made on or
about November 15.  Such payment shall be sixty-five  percent (65%) of Company’s
then current estimate of Shareholder’s Net Beet Payment for that crop year.

 

(b)                                 A second payment will be made on or about
March 31.  Such payment shall be an amount which will bring that payment plus
the November payment to ninety percent (90%) of Company’s then current estimate
of Shareholder’s Net Beet Payment for that  crop year.

 

(c)                                  The final payment, which together with the
prior payments shall equal one hundred percent (100%) of the Net Beet Payment,
shall be made no later than 15 days after the approval of the Company’s audited
financial statements as of its last fiscal year end.

 

Shareholder may from time to time request that Company deduct certain amounts
from the payments to be made hereunder to satisfy payment obligations to third
parties.  Company reserves the right to approve the form of such requests.  To
the extent Company elects to honor such request(s), Shareholder shall defend and
indemnify Company from all losses, costs, and damages (including attorneys’ fees
and costs) incurred by Company as a result of payments to a third party.

 

THE PROVISIONS OF PARAGRAPH NO. 7 TO PARAGRAPH NO. 18, BOTH INCLUSIVE, AS SHOWN
ON THE REVERSE HEREOF, ARE PART OF THIS AGREEMENT.   THE UNDERSIGNED REPRESENTS
THAT HE/SHE IS AN AUTHORIZED REPRESENTATIVES OF SHAREHOLDER AND THAT HE/SHE HAS
THE AUTHORITY TO BIND SHAREHOLDER TO THE TERMS OF THIS AGREEMENT.

 

Dated this            day of                         ,        .

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

SHAREHOLDER

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

7.                     BREACH AND REMEDIES.  Shareholder agrees to abide by the
Articles of Incorporation and the Bylaws of Company, to comply with all
applicable federal, state and local laws, ordinances, regulations and rulings,
as well as Company’s operational and agricultural regulations and policies
(collectively referred to herein as “Applicable Law and Policy”).  Shareholder
acknowledges and agrees that Shareholder is required, pursuant to this
Agreement, the Annual Contract, and the Bylaws of Company, to grow and deliver
the sugarbeet crop to Company in each year at the times specified by Company. 
Any one or more of the following shall constitute a breach of this Agreement by
Shareholder: (i) the failure of Shareholder to plant, grow and deliver said crop
to Company; (ii) the failure of Shareholder to comply with Applicable Law and
Policy, (iii) the failure of Shareholder to comply with any provision of this
Agreement, or (iv) the breach by Shareholder of any other agreement with
Company.  Upon a breach of this Agreement, the Shareholder may be subject to one
or more of the following remedies as determined by Company :

 

(a)                                  Expulsion as a member of Company;

 

(b)                                 Forfeiture of Shareholder’s Common Stock in
Company and qualification to be a preferred shareholder of Company;

 

(c)                                  Termination of this Agreement and the right
to deliver sugarbeets to Company for processing;

 

(d)                                 Payment of liquidated damages to Company,
which liquidated damages are hereby declared and stated to be an amount equal to
Shareholder’s share of Company fixed costs for processing of the crop; and

 

(e)                                  Any other legal or equitable remedy that
may be available to Company under applicable law.

 

8.                     SOIL TESTS.  Shareholder agrees to undertake and conduct
soil testing on an annual basis on all land Shareholder utilizes for growing of
sugarbeets pursuant to this Agreement.  Shareholder further agrees to report and
make available  the results of said soil  tests to the agricultural department
of Company, together with information as to the amounts and kinds of fertilizer
applied to the soil tested.

 

9.                     AGRICULTURE PRACTICES.  Shareholder agrees to plant only
those seed varieties that have been approved from time to time by Company. 
Shareholder agrees that it shall use no pesticide, chemical or other substances
in a manner which could result in any residue in or on  sugarbeets grown for
Company under this Agreement, or in any sugar or by-products produced from such
sugarbeets, beyond the limits permitted by law or governmental regulations. 
Shareholder acknowledges and agrees that Company shall have the right to reject
and refuse delivery of any sugarbeets to which have been applied, or which have
been grown on ground to which has been applied, any unauthorized,
non-registered, non-approved or prohibited pesticide, chemical or other
substance.  Shareholder further acknowledges and agrees that Company’s right to
reject or refuse delivery of any  of said sugarbeets  may be invoked by Company
at its sole option, regardless of whether or not use of, or application of, an
unauthorized, non-registered, non-approved, or prohibited pesticide, chemical or
other substance results in, or may result in, a residue in or on the sugarbeets
grown, or sugar or by-products produced from such sugarbeets.

 

10.               INDEMNIFICATION.  Shareholder agrees to hold harmless and
indemnify Company and all shareholders of Company from any and all losses,
costs, or damages (including attorneys’ fees and costs) Company or its
shareholders may incur as a result of Shareholder (i) delivering sugarbeets to
Company grown from non-approved seed varieties, or to which have been applied,
or which have been grown on ground upon or to which any unauthorized,
non-registered, non-approved or prohibited pesticide, chemical or other
substance has been applied; or (ii) breaching any provision of this Agreement.

 

11.               DELIVERY OF SUGARBEETS.  Delivery of sugarbeets shall be made
by Shareholder at such times, in such quantities, and to such receiving stations
as may be designated by Company.

 

(a)                                  Title and all risk of loss to said
sugarbeets shall be and remain with Shareholder until such time as Shareholder
completes delivery to Company at the designated receiving station, at which time
title and risk of loss shall pass to Company.  The sugarbeets shall be protected
from sun and frost after removal from ground, including sugarbeets that are
loaded on truck.  Company has the option of rejecting any diseased, frozen or
damaged sugarbeets, sugarbeets having less than 12% sugar or less than 80%
purity, sugarbeets which, in Company’s opinion, are not suitable for storage or
for the manufacture of sugar, sugarbeets as to which, in Company’s opinion, the
terms and conditions of this Agreement have not been properly complied with, or
for any other bona fide reason.

 

(b)                                 All sugarbeets delivered shall be properly
defoliated and free from excess dirt, stones, trash and other foreign substances
of any kind which might interfere with handling and processing at Company’s
factories.  All sugarbeets shall be subject to a deduction for tare.  Tare
determination, sugar percentage, and sugar loss to molasses shall be determined
at quality laboratories operated by Company.

 

12.               SHAREHOLDER INDEBTEDNESS TO COMPANY.  It is agreed that the
amount charged for all sugarbeet seed purchased from Company by Shareholder, and
any and all other indebtedness to Company by Shareholder, whether due or not,
shall constitute a debt which Company shall have the right to collect as it
would any other contractual obligation.  Any such amounts or indebtedness that
is due and payable or that hereafter may become due and payable to Company from
Shareholder shall be, become and remain a first priority lien on the crop of
sugarbeets to be grown and may, if not previously paid by Shareholder, be
deducted by Company from any payments from Company to Shareholder that shall
become due under this Agreement or any subsequent beet contract between Company
and Shareholder.  Shareholder agrees to repay Company at the time of
Shareholder’s initial beet payment for each crop year all such amounts or
indebtedness, together with interest at a rate to Shareholder as may be set by
Company, but not to exceed the highest rate allowed by law.  Shareholder hereby
grants Company a security interest in any beet payments to be made to, or unit
retains held in the name of Shareholder, for purposes of securing payment of
such indebtedness.  Notwithstanding any other remedy which may be available,
Company shall have the right, exercisable at its option, to offset any
indebtedness to Company against the beet payments to be made to Shareholder
hereunder and/or unit retains held in the name of Shareholder.

 

13.               NO LIABILITY.  In no event shall Company be liable to
Shareholder for partial or complete failure of crop or for any injury or damage
to sugarbeets prior to the time of delivery to Company.

 

14.               FORCE MAJEURE.  Fire, strikes, accidents, acts of God and the
public enemy, or other causes beyond the reasonable control of the parties which
prevent Shareholder from the performance of this Agreement, or Company  from
utilizing the sugarbeets contracted for in the manufacture of sugar, shall
excuse the respective parties from the performance of this Agreement.

 

15.               PREVENTED PLANTING.  Shareholder shall be unconditionally
obligated to plant the sugarbeet crop unless such planting is prevented as a
result of acts of God or other causes beyond the reasonable control of
Shareholder, as provided in Section 14 of this Agreement.  If, after making all
reasonable efforts, Shareholder has been prevented from planting the sugarbeet
crop on or before June 1 of the applicable crop year, or such later date as may
be established from time to time under federal crop insurance policies to enable
a sugarbeet grower to receive prevented planting coverage at an unreduced level,
(the “Prevented Planting Date”), Shareholder shall be relieved of its obligation
to plant such sugarbeet crop.  Shareholder may elect to plant the sugarbeet crop
at any time after the Prevented Planting Date.  A determination as to whether
Shareholder is prevented from planting shall be mutually determined by
Shareholder and a representative of Company based on Shareholder’s planting
conditions for the period leading up to and including the Prevented Planting
Date.

 

16.               BINDING EFFECT.  Subject to the limitations set forth in the
Articles of Incorporation and Bylaws of Company, this Agreement shall be binding
upon Shareholder, its heirs, legal representatives, successors and permitted
assigns; and upon Company, its successors and assigns.  This Agreement shall not
be transferable by Shareholder without written consent of Company.  No agent of
Company has any authority to change, waive, or modify any of the terms or
provisions of this Agreement.

 

17.               AMENDMENT.  Company reserves the right to amend any provisions
of this Agreement as follows:

 

(a)                                  This Agreement may be amended by a
resolution approved by the Board of Directors to the extent that such amendment
does not have material adverse effect on the shareholders of Company, taken as a
whole.  Such amendment shall be effective upon written notice to Shareholder.

 

(b)                                 This Agreement may be amended by a
resolution approved at any regular or special meeting of shareholders of Company
at which a quorum is registered as being present or represented by mail vote, by
a majority of shareholders so present or represented by mail vote, where the
notice of such meeting contains a statement of the proposed amendment.

 

18.               DEFINITIONS.  The following definitions shall apply with
respect to terms used herein:

 

(a)                                  The “per hundredweight value of recovered
sugar” shall be the “net selling price per hundredweight of sugar”, as
hereinafter defined, recovered from that year’s crop, adjusted for the
difference between the opening inventory book value and its actual net selling
price, and adjusted by valuing the closing inventory at its estimated net
realizable value.

 

(b)                                 “Recovered sugar” contained in the
sugarbeets delivered by Shareholder shall be determined by Company deducting 
from gross sugar (i) sugar loss to molasses on a fresh beet basis using the
British Sugar Corporation’s Impurity Index Formula as modified by Company, and
(ii) Shareholder’s share of other sugar losses incurred in the storage and
processing of the sugarbeets, allocated on a per net ton of sugarbeets delivered
basis, and increased by (iii) Shareholder’s share of additional sugar recovered
through the molasses desugarization process on a per net ton of sugarbeets
delivered basis.

 

(c)                                  The “net selling price per hundredweight of
sugar” sold shall be determined by deducting from the gross sales price all such
charges and expenditures as are regularly and customarily deducted from such
gross sales price of sugar in accordance with Company’s system of accounting
used to determine the “net selling price of sugar” sold.

 

(d)                                 “Agri-products revenue” shall be determined
by using the net selling price of pulp, molasses, and any other by-product
produced by Company, of that crop year as determined in accordance with
Company’s system of accounting.

 

(e)                                  Operating costs shall be determined in
accordance with Company’s system of accounting, and shall include all costs and
expenses not otherwise accounted for with respect to business done with members,
and shall be net of results from beet seed and other miscellaneous member
business.

 

2

--------------------------------------------------------------------------------